Opinion issued April
19, 2012.
 

 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-01078-CV
____________
 




JAMES WHITAKER, Appellant
 
V.
 
TEXAS DEPARTMENT OF INSURANCE, DIVISION OF WORKERS’
COMPENSATION, Appellee
 
 
On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2008-41346
 
 

MEMORANDUM OPINION




Appellant,
James Whitaker, attempts to appeal from the trial court’s judgment signed December
9, 2009.  
Generally,
a notice of appeal is due within thirty days after the judgment is signed.  See
Tex. R. App. P. 26.1(a)(1).  The deadline to file a notice of appeal is
extended to 90 days after the date the judgment is signed if any party timely
files a motion for new trial, motion to modify the judgment, motion to
reinstate, or, under certain circumstances, a request for findings of fact and
conclusions of law. Id.  
Here, the
trial court signed the final judgment on December 9, 2009.  Appellant did not file a motion for new trial
or other document that would extend the time to file his notice of appeal.  Appellant’s notice of appeal thus remained due
30 days from December 9, 2009, or by January 8, 2010.  The record shows that appellant filed his notice
of appeal on December 10, 2010, nearly one year past the deadline.  See Tex. R. Civ. P. 329b(a).  Appellant’s notice of appeal was untimely
filed.  Without a timely filed notice of
appeal, this Court lacks jurisdiction over the appeal. See Tex. R. App. P.
25.1.
On March
20, 2012, we notified appellant that his appeal was subject to dismissal for
want of jurisdiction unless he timely filed a response showing grounds for
continuing the appeal.  Appellant has not
adequately responded. 
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),
43.2(f).  We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Justices Jennings, Massengale, and
Huddle.